PER CURIAM.
The Board of Governors of The Florida Bar, on July 24th, 1962, filed its judgment recommending certain disciplinary action against the respondent, Keith Van Deventer, a member of The Florida Bar.
The accused lawyer has not sought review of the judgment as permitted by Rule 11.11 of the Integration Rule governing The Florida Bar, 31 F.S.A. The judgment of the Board of Governors of The Florida Bar is therefore approved.
Consistent with the findings and recommendation of the Board of Governors, the respondent, Keith Van Deventer, is suspended from the practice of law in Florida for a period of three months commencing on the date of the filing of this decision and thereafter until he demonstrates to the Board of Governors and to this Court that he is entitled to be reinstated in accordance with the provisions of Rule 11.10 of the Integration Rule, and further, until he has made full restitution to his clients for the money shown to have been misappropriated, and further, until he has paid the costs of these proceedings in the amount of $61.14.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.